DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asahi et al. (WO 2018/074518 A1) discloses a two-dimensional borohydride-containing sheet has a two-dimensional network comprising borohydride (see Abstract).
Ishii et al. (US 4,098,875) discloses a method of hydrogen production (see Abstract) with temperature control and recovery of hydrogen (see column 4, lines 1-20).
Park (US 9,359,199 B2) disclose generating hydrogen by contact with water, a temperature sensor, a control part for controlling amount of water supplied to the heat exchanger coil in response to a temperature inputted into the temperature sensor, thereby maintaining temperature within the reaction vessel (see column 2, line 65 through column 3, line 25).
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 4-6 are objected to because of the following informalities:  The examiner suggests the following amendments:
4. The hydrogen generator according to claim 1, wherein the first predetermined temperature is between 60 °C
5. The hydrogen generator according to claim 1, wherein the first predetermined temperature is between 200 °C
6. The hydrogen generator according to claim 1, wherein the second predetermined temperature is between 0 °C.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774